Per Curiam.
The fourth issue is not directly raised by the pleadings, but as the Mica Company is proceeding upon the idea that when its officers bought the land they held the title in trust for the company, it cannot invoke the jurisdiction of the court *392without repaying the money advanced: by a third and innocent party, in procuring the title to the property and completing the organization of the company..
It does not appear that either party has been deprived of the opportunity of offering evidence, and if necessary, we would permit an amendment now in the interest of justice.
The exception to the charge is to a statement of the contentions of the parties, and is without merit.
The other exceptions are formal.
No error.